Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Memmen (US 9611755).
Regarding Claim 1, Memmen discloses an airfoil comprising: an endwall section (Fig. 5 #12 – aft side of forward cavity as endwall; see below); an airfoil section defining, at least in part, an airfoil profile (Fig. 1 #11 – airfoil profile), the airfoil section including an internal passage and a rib sub-dividing the internal passage (Col. 3, lines 57-59; Fig. 5 #28 – rib divides internal passage into forward and aft cavities), at least one of the rib or the endwall section including a seal cavity (Col. 3, lines 57-59; Fig 5 - seal cavity is included between aft side of forward cavity #12 ; and a seal disposed in the seal cavity (Col. 3, lines 57-59; Fig. 5 #14 – flexible seal).

    PNG
    media_image1.png
    631
    700
    media_image1.png
    Greyscale

Regarding Claim 3, Memmen discloses all the limitations of Claim 1 above. Memmen further discloses wherein the seal cavity is in the rib (Fig. 5 – seal cavity is in rib #28), and the seal cavity opens radially (Fig. 2 – cavity extends radially and opens at radial top of rib).
Regarding Claim 5, Memmen discloses all the limitations of Claim 1 above. Memmen further discloses wherein the rib is radially elongated (Fig. 1 – rib extends in radial direction which is from top of airfoil downwards).
wherein the seal cavity is in a radial face of the rib (Fig. 2 – cavity extends radially from radial face of rib #28).
Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (US 9581028).
Regarding Claim 1, Jones et al. discloses an airfoil comprising: an endwall section (Col. 4, lines 54-61; Fig. 3 #13 – inner endwall with inner end cap #32 as endwall section); an airfoil section defining, at least in part, an airfoil profile (Fig. 3 #11 – airfoil profile), the airfoil section including an internal passage and a rib sub-dividing the internal passage (Col. 3, lines 24-33; Fig. 2 #21 – cooling insert as rib divides hollow section of airfoil as internal passage), at least one of the rib or the endwall section including a seal cavity (Col. 4, lines 61-66; Fig. 3 – end cap #32 includes a slot as a seal cavity); and a seal disposed in the seal cavity (Col. 4, lines 61-66; Fig. 3 #27 – projection as seal).
Regarding Claim 2, Jones et al. discloses all the limitations of Claim 1 above. Jones et al. further discloses wherein the seal is rigidly attached with the other one of the rib or the endwall section (Fig. 3 #27 – projection as seal is integral with rib #21).
Regarding Claim 5, Jones et al. discloses all the limitations of Claim 1 above. Jones et al. further discloses wherein the rib is radially elongated (Fig. 3 #21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Memmen in view of Memmen et al. (US 8556578) and further in view of Paige et al. (US 9410437).
Regarding Claim 8, Memmen teaches all the limitations of Claim 1 above. Memmen further teaches the seal is formed of metal (Col. 2, lines 46-49). Memmen teaches that the seal used in the invention is disclosed in Memmen et al., which is incorporated into Memmen. The seal disclosed in Memmen et al. is made from a nickel-cobalt-chromium alloy material (Memmen et al. Col. 4, lines 24-26).
However, Memmen as modified by Memmen et al. does not explicitly teach wherein the airfoil section is formed of ceramic.
Paige et al. teaches an airfoil for a blade of a gas turbine engine where the airfoil is made from a ceramic matrix composite material  in order to obtain advantageous high-temperature capabilities (Col. 4, lines 29-33, 45-46). Paige et al., Memmen, and Memmen et al. are all analogous prior art as each are related to turbine blades in gas turbine engines. Therefore it would have been obvious to one of ordinary skill in the art to have modified the blade taught by Memmen with the CMC material for the blade taught by Paige et al., in order to provide the blade with high temperature capabilities as well as light weight, high strength, and high stiffness (Paige et al. Col. 1, lines 39-46, 64-67).
Claims 9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Memmen in view of Grant et al. (U.S. Pub. No. 20160102577).
a gas turbine engine comprising: a turbine section in fluid communication with the combustor (Col. 1, lines 25-28), at least one of the turbine section or the compressor section including an airfoil comprising: an endwall section (Fig. 5 #12 – aft side of forward cavity as endwall; see below); an airfoil section defining, at least in part, an airfoil profile (Fig. 1 #11 – airfoil profile), the airfoil section including an internal passage and a rib sub-dividing the internal passage (Col. 3, lines 57-59; Fig. 5 #28 – rib divides internal passage into forward and aft cavities), at least one of the rib or the endwall section including a seal cavity (Col. 3, lines 57-59; Fig 5 - seal cavity is included between aft side of forward cavity #12 as endwall and rib #28; see below); and a seal disposed in the seal cavity (Col. 3, lines 57-59; Fig. 5 #14 – flexible seal).

    PNG
    media_image1.png
    631
    700
    media_image1.png
    Greyscale

a compressor section; a combustor in fluid communication with the compressor section.
Grant et al. teaches a gas turbine engine that includes a compressor section, a combustor section, and a turbine section in communication that together form a gas generator section (paragraph 0040; Fig. 1 #24 – compressor section, #26 – combustor section, #28 – turbine section). Memmen and Grant et al. are analogous prior art as they each relate to gas turbine engines. Therefore, it would have been obvious to one of ordinary skill in the art that the gas turbine engine taught by Memmen would have a compressor section, with the combustor in fluid communication with the compressor section, as Grant et al. teaches that gas turbine engines with a combustor in fluid communication with a compressor section in order to generate power are well known in the art.
Regarding Claim 11, Memmen as modified by Grant et al. teaches all the limitations of Claim 9 above. Memmen further teaches wherein the seal cavity is in the rib (Fig. 5 – seal cavity is in rib #28), and the seal cavity opens radially (Fig. 2 – cavity extends radially and opens at radial top of rib).
Regarding Claim 13, Memmen as modified by Grant et al. teaches all the limitations of Claim 9 above. Memmen further teaches wherein the rib is radially elongated (Fig. 1 – rib extends in radial direction which is from top of airfoil downwards).
Regarding Claim 14, Memmen as modified by Grant et al. teaches all the limitations of Claim 13 above. Memmen further teaches wherein the seal cavity is in a radial face of the rib (Fig. 2 – cavity extends radially from radial face of rib #28).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Memmen in view of Grant et al. and further in view of Memmen et al. and further in view of Paige et al.
Regarding Claim 16, Memmen as modified by Grant et al. teaches all the limitations of Claim 9 above. Memmen further teaches the seal is formed of metal (Col. 2, lines 46-49). Memmen teaches that the seal used in the invention is disclosed in Memmen et al., which is incorporated into Memmen. The seal disclosed in Memmen et al. is made from a nickel-cobalt-chromium alloy material (Memmen et al. Col. 4, lines 24-26).
However, Memmen as modified by Memmen et al. does not explicitly teach wherein the airfoil section is formed of ceramic.
Paige et al. teaches an airfoil for a blade of a gas turbine engine where the airfoil is made from a ceramic matrix composite material  in order to obtain advantageous high-temperature capabilities (Col. 4, lines 29-33, 45-46). Paige et al., Memmen, and Memmen et al. are all analogous prior art as each are related to turbine blades in gas turbine engines. Therefore it would have been obvious to one of ordinary skill in the art to have modified the blade taught by Memmen with the CMC material for the blade taught by Paige et al., in order to provide the blade with high temperature capabilities as well as light weight, high strength, and high stiffness (Paige et al. Col. 1, lines 39-46, 64-67).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Paige et al.
the seal is formed of metal (Col. 2, lines 4-6 – insert is formed of metal, and seal is integrally formed as part of the insert).
However, Jones et al. fails to teach wherein the airfoil section is formed of ceramic.
Paige et al. teaches an airfoil for a blade of a gas turbine engine where the airfoil is made from a ceramic matrix composite material  in order to obtain advantageous high-temperature capabilities (Col. 4, lines 29-33, 45-46). Jones et al. and Paige et al. are analogous prior art as they both relate to turbine blades in gas turbine engines. Therefore it would have been obvious to one of ordinary skill in the art to have modified the blade taught by Jones et al. with the CMC material for the blade taught by Paige et al., in order to provide the blade with high temperature capabilities as well as light weight, high strength, and high stiffness (Paige et al. Col. 1, lines 39-46, 64-67).
Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as unpatentable over Jones et al. in view of Grant et al.
Regarding Claim 9, Jones et al. teaches a gas turbine engine comprising: at least one of the turbine section or the compressor section including an airfoil comprising: an endwall section (Col. 4, lines 54-61; Fig. 3 #13 – inner endwall with inner end cap #32 as endwall section); an airfoil section defining, at least in part, an airfoil profile (Fig. 3 #11 – airfoil profile), the airfoil section including an internal passage and a rib sub-dividing the internal passage (Col. 3, lines 24-33; Fig. 2 #21 – cooling insert as rib divides hollow section of airfoil as internal passage), at least one of the rib or the endwall section including a seal cavity (Col. 4, lines 61-66; Fig. 3 – ; and a seal disposed in the seal cavity (Col. 4, lines 61-66; Fig. 3 #27 – projection as seal).
However, Jones et al. fails to explicitly teach a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor.
Grant et al. teaches a gas turbine engine that includes a compressor section, a combustor section, and a turbine section in communication that together form a gas generator section (paragraph 0040; Fig. 1 #24 – compressor section, #26 – combustor section, #28 – turbine section). Jones et al. and Grant et al. are analogous prior art as they each relate to gas turbine engines. Therefore, it would have been obvious to one of ordinary skill in the art that the gas turbine engine taught by Jones et al. would have a compressor section, with a combustor in fluid communication with the compressor section and with the turbine section, as Grant et al. teaches that it is well known in the art for gas turbine engines to comprise a compressor section, a combustor section, and a turbine section in fluid communication in order to generate power.
Regarding Claim 10, Jones et al. as modified by Grant et al. teaches all the limitations of Claim 9. Jones et al. further teaches wherein the seal is rigidly attached with the other one of the rib or the endwall section (Fig. 3 #27 – projection as seal is integral with rib #21).
Regarding Claim 13, Jones et al. as modified by Grant et al. teaches all the limitations of Claim 9. Jones et al. further teaches wherein the rib is radially elongated (Fig. 3 #21).
the seal is formed of metal (Col. 2, lines 4-6 – insert is formed of metal, and seal is integrally formed as part of the insert).
However, Jones et al. fails to teach wherein the airfoil section is formed of ceramic.
Paige et al. teaches an airfoil for a blade of a gas turbine engine where the airfoil is made from a ceramic matrix composite material  in order to obtain advantageous high-temperature capabilities (Col. 4, lines 29-33, 45-46). Jones et al. and Paige et al. are analogous prior art as they both relate to turbine blades in gas turbine engines. Therefore it would have been obvious to one of ordinary skill in the art to have modified the blade taught by Jones et al. with the CMC material for the blade taught by Paige et al., in order to provide the blade with high temperature capabilities as well as light weight, high strength, and high stiffness (Paige et al. Col. 1, lines 39-46, 64-67).
Allowable Subject Matter
Claims 4, 7, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable for disclosing an airfoil comprising: an endwall section: an airfoil section defining, at least in part, an airfoil profile, the airfoil section including an internal passage and a rib sub-dividing the internal passage, at least one of the rib or the endwall section including a seal cavity: and a seal disposed in the seal 
	While known prior art teaches similar airfoils, none of the known prior art, alone or in combination, teaches such an airfoil where the seal cavity is in the rib and opens radially, with the seal also being rigidly attached with the endwall section. Therefore, the combination of features is considered allowable.
	Claim 12 would be allowable for similar reasons as Claim 4 above.
	Claim 7 would be allowable for disclosing an airfoil comprising: an endwall section: an airfoil section defining, at least in part, an airfoil profile, the airfoil section including an internal passage and a rib sub-dividing the internal passage, at least one of the rib or the endwall section including a seal cavity: and a seal disposed in the seal cavity, wherein the rib is radially elongated, wherein the seal cavity is in a radial face of the rib, wherein the seal cavity is in an enlarged radial end of the rib.
	While known prior art teaches similar airfoils, none of the known prior art, alone or in combination, teaches such an airfoil where the seal cavity is in an enlarged radial end of the rib. Known prior art such as Memmen and Jones et al. teaches ribs that are uniformly sized throughout the radial direction, or have tapered ends. Therefore, the combination of features is considered allowable.
Claim 15 would be allowable for similar reasons as Claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745